It is with genuine pleasure. Sir, that I extend my delegation's heartfelt congratulations to you on your election to the presidency of the forty-first session of the General Assembly. To see such an eminent representative of a brotherly Asian country preside over our session is a source of particular satisfaction to us. Your election to this high office is well-deserved recognition of your personal qualities and accomplishments, as well as a fitting tribute to the role and stature of Bangladesh in world affairs.
May I also extend a word of praise to your predecessor, Mr. Jaime de Pinies, for the impeccable manner in which he chaired the fortieth session, as well as the thirteenth special session, on the critical economic situation in Africa. His firm and enlightened leadership gained him the admiration of the entire Assembly.
The highlight of the past year was, without question, the commemoration of the fortieth anniversary of the United Nations and the twenty-fifth anniversary of the Declaration on decolonization, which provided the international community with reason for some optimism and hope. The anniversary session appropriately focused the heightened attention of the world on our Organization, as representatives of Member States at the highest level converged to rededicate themselves to the purposes and principles of the Charter and to the strengthening of the United Nations for a better world.
Since that historic event, the special session of the General Assembly, convened to address the critical economic situation in Africa, has dramatically demonstrated what can be achieved through the multilateral approach. It sharpened world-wide awareness of the awesome dimensions of the prolonged crisis. It also
succeeded in injecting new urgency in addressing its underlying root causes and placed the firm support of the international community behind the African Priority program for Economic Recovery.
Efforts to eliminate the last remnants of colonialism on our globe were further intensified by the successes achieved at the various international conferences sponsored by the United Nations and the holding of the fourteenth special session, on the question of Namibia, thus paving the way for the final triumph of the historical forces of justice and liberation.
Efforts towards universal peace, peaceful coexistence and international co-operation were reinforced as representatives at the highest level from 101 non-aligned countries assembled early this month in Harare, Zimbabwe. They came away from the meeting with enhanced unity of purpose and strengthened resolve to continue to make their contributions to the central issues of disarmament, development and decolonization.
Similarly, the summit meeting between President Reagan and General Secretary Gorbachev last November and the resumed negotiations on various aspects of nuclear disarmament between the two most heavily armed nations in the world were a source of renewed hope that rationality and global responsibility may yet prevail and succeed in stemming the ever upward spiraling arms race.
Despite those major events and developments, however, the world community at all levels continues to experience a disquieting sense of uncertainty and generalized insecurity. The resolution of fundamental global issues remains bogged down by approaches that are tainted by mutual mistrust and narrow self-interest, which give rise to unilateralism and the politics of power and short-sighted expediency. The intractability of many problems has been compounded by a resurgence of great-Power contention and competition in the efforts to maintain or expand spheres of influence and domination. There has been no substantial progress in extinguishing the many regional hotbeds of conflict, which instead are being increasingly assigned East-West dimensions, thus widening the risk of enlarged conflagrations. Persistent resort to the threat or use of force in the settlement of disputes, aggression and racist oppression, intervention and economic coercion, have kept international tensions at undiminished levels, while posing a constant threat to the sovereignty, independence and territorial integrity of States. And, overhanging all these disturbing trends is the dark cloud of the escalating arms race, especially in nuclear and other weapons of mass destruction, spurred on by strategic doctrines that purport to justify their existence and even their use.
Crippling slow-downs in the development process and the steady erosion of multilaterialism and the multilateral framework of co-operation continue to be distinguishing features of the world economy and of international economic relations. In an increasingly integrated global economy, international development co-operation based on equity and genuine interdependence is eschewed in favor of a selective kind of bilateralism and sheer opportunism. As a direct consequence, the developing countries are plagued by economic stagnation and even regression. Their dire plight poses a real threat to the political stability and social cohesion of their societies, which in turn threatens the stability of the world at large.
Of acute concern to the Assembly is the propensity of some Members to question the Organization's functions and programs and to reduce or withhold their assessed financial commitments, thereby seriously undercutting its role. At a time when so many pressing issues demand reaffirmation and reinvigoration of the multilateral process, we are, paradoxically, being confronted by attempts to weaken and curtail the role of the United Nations as the most appropriate universal forum for negotiations on and the solution of those issues. Indeed, the Organization is at present being subjected to an unprecedented challenge, not only to its solvency, but to its very viability.
In brief, the world today is confronted by the incalculable risk of nuclear war and by continuing political turbulence and economic dislocation, especially in the developing regions of Africa, Asia, Latin America and the Caribbean. Our collective determination should therefore be directed towards the progressive establishment of a new world order based not on the competitive use of power but on the sovereign equality and genuine independence of all States. To act otherwise is to abdicate our collective responsibility and resolve to avert the irrational drift towards self-destruction through either self-inflicted nuclear annihilation or regression into international chaos and anarchy.
Nowhere is this more apparent than in the field of disarmament and security, which remains the central preoccupation of our times. The excessive accumulation and refinement of weapons of mass destruction, both nuclear and conventional, 01 land and sea have continued unabated and may now be extended to outer space as well. The threat of nuclear war is not simply one problem aMong the many the world is facing. The averting of nuclear catastrophe is the essential pre-condition of our endeavors to solve all other problems.
As the largest coalition for peace in history, the countries of the Non-Aligned Movement, at their eighth summit meeting, held in Harare early this month, issued an urgent appeal to the major Powers reflecting the concern and anxiety of mankind about the possible outbreak of nuclear war and its attendant consequences. While the nuclear-weapon States must assume primary responsibility, every State has the right and duty to make its contribution to the adoption of effective measures to remove for all time the danger of nuclear war. Pending nuclear disarmament, the major Powers should heed the global demand that they forswear the use of nuclear weapons by international convention, ban all testing in all environments, halt and reverse the arms race and affirm the objective of common security through disarmament.
Of growing concern to Indonesia is the fact that progress in the multilateral disarmament forums continues to be painfully slow and that too often stalemate in bilateral efforts has become a major impediment to such progress. Although some incremental gains have been made in the Conference on Disarmament, it has yet to fulfill its role as the sole negotiating machinery on all disarmament issues. The Conference on Disarmament should be allowed to initiate substantive negotiations in order to address the priority issues in a meaningful way.
We have followed with close attention and measured hope the ongoing negotiations between the two major Powers. Despite faint indications of some movement, we have unfortunately seen little in the way of tangible progress so far. It is therefore necessary for the Assembly to call upon the United States and the Soviet Union to break the log-jam and translate their oft-repeated commitments into binding and durable agreements. The denial of justice, independence and human dignity continues to be a principal source of conflict and strife in many regions of the world. It is a matter of great urgency to ensure the speedy decolonization of Namibia and the eradication of apartheid. It is truly scandalous that, two decades after the United Nations assumed of direct responsibility over Namibia, racist South Africa continues its illegal occupation of the Territory. Despite concerted international efforts, prospects for the faithful implementation of the United Nations plan for Namibian independence seem no better today than they did during last year's session. This is particularly deplorable in the light of the Secretary-General's conclusion that all issues relevant to the United Nations plan have been resolved and that, but for South Africa's insistence on injecting extraneous issues, it would have been possible to commence implementation.
After waiting eight long years for the realization of the United Nations plan, the time for deliberation and persuasion is over. The Security Council must now demonstrate the political courage to act and to move forward with the implementation of its resolution 435 (1976), without entertaining any modification or any further delaying tactics by South Africa. Namibia's decolonization cannot and should not any longer be held hostage to issues outside the terms of the United Nations plan, such as linkage with the presence of Cuban troops in Angola. We also reject all attempts to distort the question of Namibia by portraying it as an issue of East-West contention.
As a member of the Council for Namibia since its inception, my Government has always attached the utmost importance to the Council's unique responsibilities of protecting and promoting the inalienable rights of the Namibian people and of ensuring the emergence of an independent Namibia with its territorial integrity and national unity intact. Indonesia also remains unswervingly committed to support the South West Africa People's Organization (SWAPO), the sole and authentic representative of the Namibian people, in the intensification of its just struggle, including armed struggle, for the liberation of Namibia.
Indonesia views the deepening crisis in South Africa itself with utmost concern and anguish, all indications show that after two years of unprecedented brutality and repression against the oppressed black majority, the racist regime has neither the inclination nor the ability to reduce the ever more violent polarization and, instead, continues to rely on the,- indiscriminate application of brute force. Indeed, blinded by its frantic efforts to perpetuate the abhorrent system of apartheid, Pretoria is seemingly oblivious to the disastrous consequences of its self-destructive course which, has brought the situation in South Africa to the brink of an all-out civil war.
My Government is convinced that the opportunity to avert a racial conflagration and to arrive at a peaceful end to apartheid may soon be lost unless the Security Council decides to act and to act decisively. It has long been abundantly clear to my delegation that the enforcement of comprehensive mandatory sanctions under Chapter VII of the Charter may yet be our last option towards non-violent change in South Africa.
While welcoming the recent decision of certain States to impose additional limited sanctions against South Africa, Indonesia views those piecemeal measures as still falling far short of coming to grips with the critical situation.therefore call on those States urgently to reassess their stand and acknowledge the dismal failure of the policy of "constructive engagement". Only through the complete isolation of apartheid South Africa can the principal objective of dismantling that inhuman system be assured and a non-racial, egalitarian and democratic society be built in its place.
Peace and stability cannot coexist with apartheid and colonialism, not only in South Africa and Namibia, but indeed in the entire region of southern Africa. For the repeated acts of aggression, destabilization, subversion and terrorism perpetrated by Pretoria against the front-line and other neighboring African States reveal the ultimate hegemonistic designs of the racist regime on the region as a whole. Those States deserve increased assistance to overcome their vulnerability and economic dependence on South Africa.
For the past three decades, Israel's aggressive and expansionist policies, its brutal record of repression of the Palestinian Arabs in the occupied territories and its desperate but vain attempts to destroy the Palestine Liberation Organization (PLO), both politically and physically, have been and continue to be the fundamental source of unabated violence and tensions in the Middle East. It is also most disturbing to observe that the major Powers continue to view the conflict primarily from the perspective of their own strategic designs on the region.
The Indonesian Government and people remain steadfast in their firm support and solidarity with the just struggle of the Arab nation to regain its usurped rights and territories occupied since 1967. The question of Palestine lies at the core of the Middle East problem. A comprehensive, just and lasting solution, therefore, can be achieved only through the restoration of the inalienable rights of the Palestinian people, including the rights to self-determination and to establish their own independent and sovereign State in Palestine. Moreover, no
solution can be regarded as either comprehensive or just unless the PLO, the sole and legitimate representative of the Palestinian people, fully participates in its elaboration and implementation. Last but not least, stable peace and security can be based only on Israel's total withdrawal from all occupied Arab and Palestinian territories, including Jerusalem.
We strongly believe that the most viable avenue towards resolving the various aspects of the conflict is through the convening of an international peace conference on the Middle East. It is clear, however, that such a conference can be convened and succeed only with the support of the major Powers which must be prevailed upon to see its urgency and compelling logic. The alternative can only be further violence, bloodshed and suffering.
Israel also continues to occupy sovereign Lebanese territory. The illegal presence of Israeli occupation troops in southern Lebanon is the principal cause of the worsening circumstances surrounding the United Nations Interim Force in Lebanon (UNIFIL) and has prevented UNIFIL from discharging the task assigned to it by the Security Council. Indonesia fully supports Lebanon's demand for the total withdrawal of all Israeli forces from its territory and for respect of its national sovereignty and territorial integrity.
In the same region, we yearn for an end to the fratricidal conflict between Iran and Iraq and to the grievous human and material losses incurred by both sides. My delegation again appeals to our two brother nations to seek to resolve their differences in accordance with Charter principles so as to achieve a just and honorable settlement.
Let me now turn to our own region's political and security concerns. Eight years after the outbreak of the conflict in Kampuchea, the tragic situation in that country continues to be the singular source of tension and instability in our part of the world. It also constitutes a major obstacle to our larger objective of transforming South-East Asia into an area of peace, regional harmony and prosperity. Our Organization has been rightly concerned over a conflict involving the violation of the cardinal principles of non-use of force and non-intervention in the internal affairs and the political and economic system of an independent State. Consequently, it has repeatedly reaffirmed the right of the people of Kampuchea to determine their own destiny free from foreign interference, subversion and coercion and has sought to promote negotiations and mutual understanding whereby a climate conducive to the exercise of that right would be created.
For its part, the Association of South-East Asian Nations (ASEAN) has engaged in painstaking efforts to contribute to a settlement that would restore to the people of Kampuchea their rights, in accordance with internationally recognized principles.
The Coalition Government of Democratic Kampuchea has also shown its readiness to consider any viable approach to a just and peaceful settlement. In this context, we welcome the eight-point proposal recently advanced by the Coalition Government of Democratic Kampuchea as it contains positive elements that can serve as a constructive framework for meaningful negotiations. The proposal is also consistent with ASEAN's .long-held view that essentially the Kampuchean problem has to be resolved by the Kampuchean people themselves.
In our view, a genuinely independent and non-aligned Kampuchea, friendly to its neighbors and posing no threat to them remains an essential prerequisite of peace, stability and co-operation in the region. Despite the continuing impasse, ASEAN will not cease to explore all possible avenues and modalities for the restoration of the fundamental rights and interests of the Kampuchean people, while at the same time ensuring the legitimate interests of all countries to live in peace with one another, free from extra-regional threats and pressures.
Yet another issue which calls for a political solution based on the withdrawal of foreign forces is the situation in Afghanistan. In the interest of restoring regional harmony and stability, Afghanistan should be allowed to resume its historic non-aligned role. In the South Pacific region, the Kanak people, under the leadership of the FLNKS, are engaged in a just struggle to attain independence for their country. Indonesia reiterates its support for self-determination and the early transition to an independent New Caledonia, in accordance with the rights and aspirations of the indigenous people and in a manner which guarantees the rights and the interests of all its inhabitants.
It is encouraging that the process initiated and sustained by the Contadora Group, with the backing of its Support Group, has made steady progress in efforts to resolve, comprehensively and peacefully, the tensions and strife that beset Central America. We welcome the substantive agreements already reached on the Final Version of the Contadora Act on Peace and Co-operation. It is our sincere hope that the resolution of the remaining procedural and operational aspects will achieve early results. However, we cannot but express our concern over the increasing militarization of the region, the continuing external pressures and the interjection of ideological overtones and East-West rivalries into the conflict. Indonesia has always opposed external interference, whether through political destabilization, economic coercion or outright military intervention, in the struggle of developing countries to consolidate their national independence and to establish their own political, economic and social systems. Hence we have consistently supported Nicaragua in the defense of its right to self-determination, sovereign independence and territorial integrity.
On the question of the Malvinas, my delegation appreciates the flexible and statesmanlike approach of Argentina in reaffirming its intention to comply with relevant General Assembly resolutions. We hope that negotiations will soon resume leading to a peaceful and definitive settlement of the sovereignty dispute.
It is undeniable that peace and stability cannot be ensured in isolation from the state of the world economy and global economic relations. Neither can sustained development or an equitable economic system be secured in the absence of a stable and peaceful environment. Both are inextricably linked. As succinctly pointed out by the Secretary-General in his report on the work of the Organization: "The common well-being of the world's population will depend heavily in the remaining years of this century on the success achieved in global development and in the reduction of the disparity in the conditions of life within the international community".  Yet, in reviewing the current conditions in the world economy and in international economic relations, we see little grounds for optimism. On the contrary, the gap between the rich and the poor countries continues to widen, the global development crisis persists and the erosion in multilateral co-operation for development has not abated. Thus, for millions in the developing countries, grinding poverty is still a daily reality and the dream of a better future has turned into a nightmare of mere survival. Nor can we discern Letter prospects for the near future. To seek to understand and collectively resolve those reversals is the challenge and the responsibility of this General Assembly.
The grim state of the world economy gives us no respite. The economic output of most developing countries has stagnated, trapping them in low levels of growth with little room for maneuver. The collapse of commodity prices and the disarray in commodity markets have delivered a damaging blow to their already depressed terms of trade. International trade, which has been a major instrument for development in the past and an effective channel for ensuring the mutual benefit of all nations has been blocked substantially by the rising tide of protectionism. These adverse factors, coupled with the severe contraction in both official and private financial flows, the alarming increase in debt-service burden and monetary instability, have resulted in the ironic phenomenon of a reverse transfer of resources, from developing to developed countries.

The international economic system is still characterized by structural maladjustments. In consequence, it is the economically weak that sustain the brunt of the world economic reversals and thus suffer the most. Downward adjustments are forced on their vulnerable economies critically disrupting their development process.
The ASEAN subregion, to which Indonesia belongs, represents a pertinent example. Despite strong economic resilience until recently, the pace of their development has now markedly declined. Nor has the Indonesian economy escaped the onslaughts of the adverse external environment. Its overall gross national product (GNP) growth has slowed severely in the last two years, while at the same time its debt-service ratio rose substantially. Indonesia was thus compelled to take a series of painful corrective measures, including the lowering of its development targets, drastic restraints in public investment, budgetary and import cut-backs, fiscal reforms and currency devaluation. Despite those measures the impact of the external environment has been such that economic growth remains tenuous. Caught in the vice of fiscal austerity and declining economic growth rates, Indonesia's ability to channel the internal pressures of almost 2 million annual entrants into its work-force and to absorb further external shocks has been greatly eroded.
In this era of increasing interdependence, economic reversals cannot remain the preoccupation of the developing countries alone. While the adverse effects of inadequate development clearly translate into a reduced capacity of the developing countries to tackle their domestic difficulties and to participate beneficially in international economic activities, these effects will not for long be limited to the poorer countries. Inevitably, they will have an impact on the developed economies as well. Consequently, it is in the interest of all that the
international community should work collectively and resolutely to transform the present and future challenges into successful opportunities.
It is in this spirit that Indonesia views the launching of the new round of multilateral trade negotiations at Punta del Este. As the beginning of a new concerted effort to halt and reverse the erosion of the international trading system, the new round should also provide us with an opportunity further to liberalize international trade. A mainstay of such liberalization should be the interests of the Developing countries, including the paramount principle of preferential treatment for them on a non-reciprocal basis. Likewise, we consider it most important that the present Assembly address the issue of external debt crisis and development. It is our hope that our discussions on this issue will be guided by the recognized principle of shared responsibility and the accepted policy of adjustment with growth and will effectively contribute to solving this problem. A timely opportunity is provided by the forthcoming seventh session of the United Nations Conference on Trade and Development (UNCTAD VII) to address key international issues in the fields of money, finance, trade and development and their interrelatedness. More important, we trust that UNCTAD VII will purposefully address the alarming commodity situation. What is critically needed are measures for properly managing commodity markets, stabilizing commodity prices and ensuring remunerative commodity earnings.
As we move through the remaining years of this century there is no doubt that multiple economic challenges will continue to present a profound test of our collective will. There will be no ready answers nor easy solutions. Hence, there is no alternative for the international community but to marshal its collective determination and to work resolutely to reverse economic disparity and to ensure the success of global development.
The international community is today faced with an alarming rise in drug addiction and illicit narcotics trafficking, which poses a threat to the moral and ethical foundations of society and indeed the very security of many countries. Through the relentless efforts of this Organization, a consensus on the need for greater co-operation and co-ordination at the international and regional levels has been forged. The recent meeting of heads of national drug enforcement agencies in Vienna agreed on several important recommendations in this regard, thus providing valuable input for the International Conference in 1987. In preparation for that Conference, and within the context of regional co-operation, the Association of South-East Asian Nations (ASEAN) is formulating a strategy to address substantive issues and achieve concrete results. Indonesia, as a transit country for illicit narcotics trafficking, is acutely aware of the social and political implications of this problem. Through our national efforts and our work within ASEAN, as well as our strict adherence to the international conventions on narcotics, we have clearly demonstrated our resolve in combating this scourge.
The proclamation of 1986 as the International Year of Peace, with its theme "to safeguard peace and the future of humanity", is clearly reflective of the most fundamental aspirations of men and women throughout the world, and the United Nations remains the principal multilateral framework devoted to its achievement. In this context Indonesia reaffirms its dedication and commitment to the primary objectives of the International Year of Peace, which are, inter alia, the promotion of universal peace, peaceful coexistence and co-operation and the prevention of war and conflict among nations. As we strive towards realization of those noble goals, let us also continue working towards improvement of the quality of life through the achievement of equality for women, increased respect for human rights and the right of peoples to development, and an end to racial discrimination and oppression.
As these principles and objectives are embodied in the Indonesian Constitution and fully conform with the Indonesian national philosophy, our adherence is not only a moral obligation but a constitutional mandate.
The United Nations is at present being confronted by a financial crisis of unprecedented proportions. Having temporarily averted the emergency aspects of the financial crisis at its resumed fortieth session, the General Assembly has now to address the longer-term problems by reviewing the efficiency of the administrative and financial functioning of the United Nations. Indonesia recognizes that there is indeed room for improvements and greater economy in the workings of our Organization. We therefore welcome the report of the High-Level Group of 18 and stand ready to consider its valuable recommendations in a most positive spirit. At the same time, however, Indonesia believes that the crisis, which is essentially of a political nature, has reached a point where efficiency and rationalization measures alone will not suffice to provide a comprehensive and durable solution. This effort must be accompanied by a renewed commitment of explicit support to the United Nations by all Member States in accordance with their treaty obligations.
No one can any longer envisage a world without the United Nations. We must sustain its many achievements and build upon them rather than engage in action that will only undermine its credibility and efficacy. In this the Secretary-General has demonstrated his astute understanding of the difficulties now besetting the Organization and has brought to bear his keen insight, consummate skills and personal dedication in seeking to overcome them. He hope that he will be enabled to continue his laudable efforts to strengthen the United Nations for a better world.
On its part, Indonesia pledges its unstinting support and full co-operation in the realization of this paramount objective.
